DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 14-22, filed September 3, 2021, with respect to the previous rejections of claims 1-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  










Allowable Subject Matter

Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “…and shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed, wherein the shading is performed in a delayed manner such that the shading does not begin until a depth test is performed for all pixels of each primitive of the primitive batch” as the references only teach the use of a 3D pipeline for reading vertex information and processing graphics primitives via a tiling and binning phase for determining primitive overlap in addition to using bounding boxes for determining the overlap for ordered shading, however the references fail to explicitly provide details for delaying shading based on performing depth tests for every pixel with a group of primitives first, in conjunction with the remaining limitations of claim 1 which thus reduces the inefficient memory use as seen in prior techniques.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 11 and 21, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-10, 12-20, and 22-24, these claims depend from allowed base claims 1, 11, and 21, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,886,701 A – Reference is of particular relevance to the application as it discloses a graphics rendering chip serially renders a stream of geometric primitives to image regions called chunks. A scan-convert processor receives edge equation parameters from a set-up processor and scan converts the geometric primitives to produce pixel records and fragment records. An internal, double-buffered pixel buffer stores pixel records for fully covered pixel addresses and also stores references to fragment lists stored in a fragment buffer. A pixel engine performs hidden surface removal and controls storage of pixel and fragment records to the pixel and fragment buffers, respectively. An anti-aliasing engine resolves pixel data for one pixel buffer while the pixel engine fills the other pixel buffer with pixel data for the next chunk.
US 6,222,550 B1– Reference is of particular relevance to the application as it discloses a 3D graphics processor has parallel triangle pixel pipelines. One or more triangle setup engine(s) receives triangle primitives from a host or geometry engine and generates vertex color, texture and other attributes as well as their gradients. A span-range of pixels is compared rather than individual pixels and while being rasterized in two different triangle pixel-pipelines overlap, one of the pipelines must stall until the other finishes the span-range. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERRELL M ROBINSON/Examiner, Art Unit 2619